         Case:18-50744-MJK Doc#:5 Filed:11/16/18 Entered:11/16/18 11:05:42                                                          Page:1 of 3
Information to identify the case:
Debtor 1                 Robert Mizell                                                          Social Security number or ITIN    xxx−xx−8952

                         First Name   Middle Name   Last Name                                   EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Southern District of Georgia
                                                                                                Date case filed for chapter 13 11/15/18
Case number:          18−50744−MJK



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                               About Debtor 2:
1. Debtor's full name                         Robert Mizell

2. All other names used in the
   last 8 years
                                              dba Daryl Mizell Pallets

                                              222 Oakwood Circle
3. Address                                    Douglas, GA 31533
                                              Franklin D Hayes                                              Contact phone 912−383−6132
4. Debtor's  attorney
   Name and address
                                              Post Office Box 2377
                                              Douglas, GA 31534                                             Email: franklinhayeslaw@yahoo.com

5. Bankruptcy trustee                         M. Elaina Massey                                              Contact phone 912−466−9787
     Name and address                         Post Office Box 1717
                                              Brunswick, GA 31521

6. Bankruptcy clerk's office                                                                               Hours open Mon−Fri 8:30AM−5:00PM
     Documents in this case may be filed
     at this address.                      801 Gloucester St, Rm 314
     You may inspect all records filed in Brunswick, GA 31520                                              Contact phone 912−280−1376
     this case at this office or online at
      www.pacer.gov.                                                                                       Date: 11/16/18

                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
         Case:18-50744-MJK Doc#:5 Filed:11/16/18 Entered:11/16/18 11:05:42                                                              Page:2 of 3
Debtor Robert Mizell                                                                                                                Case number 18−50744−MJK

7. Meeting of creditors                                                                                            Location:
   Debtors must attend the meeting to     December 20, 2018 at 11:00 AM                                            U. S. Courtroom, 3rd Floor, Federal
   be questioned under oath. In a joint                                                                            Building, 601 Tebeau Street, Waycross,
   case, both spouses must attend.                                                                                 GA
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If
   required to do so.                     so, the date will be on the court docket.
                                                          *** Valid photo identification required ***

8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 2/19/19
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following    You must file:
   deadlines.                              • a motion if you assert that the debtors are not entitled to receive a discharge
                                             under U.S.C. § 1328(f), or

                                           • a complaint if you want to have a particular debt excepted from discharge
                                             under 11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 1/24/19
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 5/14/19
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                         A copy of the plan will be sent to you in a separate mailing. The hearing on confirmation will
                                          be held on:1/29/18, at 10:30 AM, Location: U. S. Courtroom, 3rd Floor, Federal Building,
                                          601 Tebeau Street, Waycross, GA
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                                           questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy of the plan, if not enclosed, will be sent to you later, and if
                                           the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed
                                           to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as exempt.
                                           You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law
                                           does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline. If
                                           you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                    page 2
      Case:18-50744-MJK Doc#:5 Filed:11/16/18 Entered:11/16/18 11:05:42                                Page:3 of 3
Debtor: Robert Mizell                                                                            Case Number: 18−50744−MJK

                                  ADDITIONAL COURT SPECIFIC INFORMATION.


ID Required at          Debtor's photo ID and Social Security Card must be presented at the Meeting of
Meeting of              Creditors.
Creditors


11 USC 521(i)           45 days after the filing of the petition
Automatic
Dismissal
Deadline


Objections to           Objections to Confirmation including Objections to Debtor(s) Motions to Avoid a Lien or
Confirmation            Motions to Value Collateral, must be filed with the Clerk not later than seven (7) days
                        before the hearing to consider confirmation of a plan, unless the Court orders otherwise.
                        Objections shall be timely served on the Trustee, debtor, and debtor's counsel. At
                        confirmation, parties with standing to appear and be heard will be limited to debtors, the
                        Trustee, creditors who timely filed and served an objection, and counsel for any of the
                        above. Objections shall state succinctly, but with particularity, the statutory or case law
                        basis for the objection.


Dismissal or            At the confirmation hearing, the Court will determine whether the debtor's plan can be
Conversion at           confirmed. If confirmation is denied, the Court may, after considering the facts and
Confirmation            circumstances of the case at the confirmation hearing, on its own motion or on motion of
Hearing                 any party in interest, dismiss the case, dismiss the case with prejudice, or order that the
                        case be converted to Chapter 7. For cause, the Court may grant such motion at the
                        confirmation hearing without further notice.


Filing a Proof of Creditors are now able to file Proof of Claim forms for all chapters electronically. A
Claim             CM/ECF login/password is not required. Visit the Court's website,
                  www.gasb.uscourts.gov to find the ELECTRONIC CLAIMS link and filing instructions.


Multi−Court             An automated response for further information on this case is available 24 hours daily by
Voice Case              calling the Multi−Court Voice Case Information System (McVCIS) toll free number
Information             1−866−222−8029, selecting your language, and pressing 42, and then 1, to access the
System                  United States Bankruptcy Court for the Southern District of Georgia. Please have the
(McVCIS)                case number, social security number, or debtor name available when calling. In addition,
                        you may also contact the Clerk's Office directly. Please note that McVCIS is NOT the
                        official court record. The official court record continues to be maintained only by the
                        Clerk's Office.


Other
information


                                                                                    For The Court:
                                                                              Lucinda Rauback, CLERK
                                                                              United States Bankruptcy Court
                                                                              801 Gloucester St, Rm 314
                                                                              Brunswick, GA 31520

Dated: 11/16/18
                                                                                                                   Page 3
